Campbell, J.
Raynsford sued Phelps for alleged damages from a false return. 13 Mich. 312. Raynsford held a mortgage on certain lands in Kent county, and claims that Phelps as tax collector returned certain taxes unpaid, when in fact he could have collected them out of personalty. He insists, therefore, that to that extent his security was impaired, and clouded, by the tax sale under the return.
On the trial it appeared that the tax was void, and no dispute seems to exist on this. The defects were such as have been frequently passed upon. But plaintiff still insists that there was wrong done by the false return, and that the defendant is estopped by it. A sufficient answer to this is that plaintiff can only sue for a wrong from which he has suffered injury, and that a void-tax creates no such injury. ¡
Judgment must be affirmed with costs.
The other Justices concurred.